JPMorgan Chase Bank, Natl. Assn. v Hayes (2016 NY Slip Op 03124)





JPMorgan Chase Bank, Natl. Assn. v Hayes


2016 NY Slip Op 03124


Decided on April 26, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2016

Sweeny, J.P., Saxe, Moskowitz, Gische, Webber, JJ.


942N 109882/09

[*1]JPMorgan Chase Bank, National Association, Plaintiff-Respondent,
vSharay Hayes, Defendant-Appellant, New York City Environmental Control Board, et al., Defendants.


Rozario & Associates, P.C., Brooklyn (Rovin R. Rozario and Daniel Park of counsel), for appellant.
Knuckles Komosinski & Elliott LLP, Elmsford (Robert T. Yusko of counsel), for respondent.

Order, Supreme Court, New York County (Cynthia S. Kern, J.), entered August 19, 2015, which denied defendant Sharay Hayes's motion to compel plaintiff to comply with the terms of a stipulation, and granted plaintiff's cross motion for an extension of time to oppose defendant's motion nunc pro tunc, unanimously affirmed, with costs.
The motion court properly considered plaintiff's late-served opposition to defendant's motion, because the 15-day delay was to accommodate new counsel, and there was no showing of
prejudice to defendant, who was able to submit reply papers (CPLR 2214[b], [c]; see Traders Co. v AST Sportswear, Inc., 31 AD3d 276 [1st Dept 2006]; Romeo v Ben-Soph Food Corp., 146 AD2d 688 [2d Dept 1989]).
In any event, the email from plaintiff's counsel to defendant stating, "My client has advised me that based upon the BPO the minimum offer that could be submitted to the investor for consideration is $985,600," was not a contractually binding offer (see Eustathopoulo v Gillespie, 218 App Div 179, 186 [1st Dept 1926]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 26, 2016
CLERK